Herbert, J.
The issue presented is whether a wife has an independent action for the loss of her husband’s consortium against a person whose negligence caused her husband’s instantaneous death.
In Clouston v. Remlinger Oldsmobile Cadillac, Inc., supra, we held that the negligent injury of a husband gives rise to a cause of action in favor of his wife for any loss of his consortium which directly and proximately results from such injury. While that decision equalized the rights of a husband and a wife to bring an action for loss of consortium, it did not affect the logical import of Shaweker v. Spinell (1932), 125 Ohio St. 423, 181 N. E. 896, that a spouse may recover only for loss of consortium between the time of injury and death, and did not alter the pleading *42requirements contained in the second paragraph of the syllabus in that case.
The question concerning loss of consortium being the sole issue certified for review, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Duncan, Stephenson, Stern and Leach, JJ., concur.
StepheNSON, J., of the Fourth Appellate District, sitting for CoReigan, J.